Citation Nr: 1745940	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  14-02 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic acquired psychiatric disorder to include mood disorder with substance abuse, to include as secondary to service-connected pes planus, bilateral, with plantar fasciitis.

2.  Entitlement to service connection for chronic acquired psychiatric disorder to include mood disorder with substance abuse, to include as secondary to service-connected pes planus, bilateral, with plantar fasciitis. 

3.  Entitlement to an extraschedular rating for pes planus.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Army from August 1962 to August 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2013 and December 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 
The Board notes that the Veteran's attorney submitted additional evidence regarding service connection for an acquired psychiatric disorder in June 2017 which has been associated with the record since the claims were last adjudicated in the May 2017 Statement of the Case (SOC).  This evidence has not been considered by the RO.  However, since the Veteran's substantive appeal was received after February 2, 2013, the Board is no longer required to obtain a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.).  Furthermore, the Veteran's attorney submitted a waiver of consideration of the evidence by the RO.

In October 2015, the Board remanded the issues of pes planus and TDIU to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration. 

During the pendency of the appeal, a May 2017 Decision Review Officer Decision granted entitlement to individual unemployability, effective October 7, 2011.  The Board finds that this grant constitutes a full award of the benefits sought on appeal with respect to this claim and it is no longer before the Board.  See Grantham v. Brown, 114 F.3d. 1156, 1158 (Fed. Cir. 1997).  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issue of chronic acquired psychiatric disorder, to include mood disorder with substance abuse, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2012 rating decision, the RO denied the Veteran's claim for mood disorder with substance abuse.  The Veteran was notified in August 2012 but did not appeal this decision or submit new and material evidence within one year.

2.  Evidence received since August 2012, when viewed in conjunction with all the evidence of record, raises a reasonable possibility of substantiating the claim of service connection for chronic acquired psychiatric disorder to include mood disorder with substance abuse.

3.  The Veteran's pes planus, alone and in combination with other service-connected disorders, is adequately compensated under applicable schedular rating criteria.


CONCLUSIONS OF LAW

1.  The August 2012 decision that denied the Veteran's claim for service connection for chronic acquired psychiatric disorder to include mood disorder with substance abuse is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for chronic acquired psychiatric disorder to include mood disorder with substance abuse.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for an extraschedular rating for pes planus are not met.  38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.3 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Acquired psychiatric disorder

Although the RO has reopened the previously denied claim for service connection for chronic acquired psychiatric disorder to include mood disorder with substance abuse, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d. 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Thus, despite the fact that in the present case the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection for chronic acquired psychiatric disorder to include mood disorder with substance abuse has been received, the Board will proceed, in the following decision, to adjudicate this new and material issue in the first instance.

In an August 2012 rating decision, the RO denied service connection for mood disorder with substance abuse, finding that such a disability did not occur in or within the regulated time after release from active duty to warrant service connection.  The Veteran was informed of that decision, and he did not file a timely appeal or submit new and material evidence.  Accordingly, the Board finds that the August 2012 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012). 

The claim of entitlement to service connection for chronic acquired psychiatric disorder to include mood disorder with substance abuse may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.      § 3.156(a) (2016); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in October 2014.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.         38 C.F.R. § 3.156(a) (2016).  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, reopening is required when the newly submitted
evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence received since the August 2012 rating decision includes post-service VA medical records, including a December 2016 VA mental disorders examination.  The Veteran's attorney also submitted a March 2014 private medical opinion linking the Veteran's pes planus to his current psychiatric condition.  

The Board finds that there is sufficient evidence to reopen the claim for service connection for chronic acquired psychiatric disorder to include mood disorder with substance abuse.  For the purposes of determining whether new and material evidence has been submitted, the Board finds that the low threshold to reopen the claim has been met as there is now evidence that a psychiatric disability is related to service.   Therefore, with additional VA development, there is a reasonable possibility of substantiating the claim for service connection for chronic acquired psychiatric disorder.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  To this extent, the appeal is granted.

Pes Planus 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R.      §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.         38 C.F.R. § 3.321(b) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d. 1366 (Fed. Cir. 2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for each disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.

In the present case, the Veteran's evaluation for pes planus is 50 percent, which is the maximum schedular evaluation for this disability.  In an October 2015 remand, the Board requested that the case be referred to the Director of Compensation Service for consideration of the Veteran's entitlement to an extraschedular evaluation under Diagnostic Code 5276 for pes planus.  38 C.F.R. § 4.71a (2016). 

In April 2017, the Director of Compensation Service issued a memo denying entitlement to an extraschedular evaluation for the Veteran's service-connected bilateral pes planus with plantar fasciitis.  The Director found that the evidentiary record failed to demonstrate any exceptional or unusual disability picture that would render application of the regular rating criteria as impractical.  The Veteran relayed symptoms of pain, tenderness, and callosities.  The associated functional loss included restricted ambulatory ability and inability for prolonged standing.  The Director concluded that both the symptomatology and corresponding functional loss was either explicitly considered or reasonably contemplated by the rating criteria. 

The records associated with this claim support the findings of the Director.  In a July 2012 VA examination, the examiner noted that the Veteran's pes planus caused difficulty with prolonged standing and walking.  The Veteran stated on his September 2012 Application for Increased Compensation Based on Unemployability that due to his back and feet conditions, he was unable to stand for long periods or lift over 40 pounds.  In a February 2013 VA examination, the Veteran experienced symptoms of pain, calluses, extreme tenderness of the plantar surface, "inward" bowing of the Achilles' tendon, and marked inward displacement and severe spasm of the Achilles tendon on manipulation.  When evaluating the functional impact, the examiner found that the Veteran had decreased ability to perform weight bearing tasks.  Finally, in a December 2016 VA Examination, the Veteran reported that he had a bad back and sore feet.  As a result, he cannot walk long and feels shooting pain in his feet when he walks.  All of these symptoms are contemplated by the rating criteria for pes planus. 

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d. 1362 (2014).  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to specific service-connected disabilities.  Indeed, the Veteran and his attorney have not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's pes planus under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for chronic acquired psychiatric disorder, to include mood disorder with substance abuse, is granted.

Entitlement to an extraschedular rating for pes planus is denied. 


REMAND

The Veteran has asserted that his acquired psychiatric condition is secondary to his service connected bilateral pes planus. 

In a December 2011 psychiatric evaluation, the Veteran reported worsening mood and suicidal ideations.  He mentioned many recent stressors, including chronic, uncontrolled pain issues.  A November 2016 note showed that the Veteran was taking medication for musculoskeletal pain, chest pain, and general pain, and had complaints of abdominal pain. 

In a March 2014 private medical opinion, the physician diagnosed the Veteran with mood disorder secondary to medical condition.  She noted that he saw a VA psychiatrist every six months.  The physician reported the Veteran's history of alcohol abuse, stating that his self-medicating with alcohol was more likely than not aggravated by the pain and discomfort resulting from his pes planus.  The opinion found that the Veteran's pes planus continued to manifest itself as a mood disorder, and the physician opined that the pes planus caused the mood disorder, citing a body of literature detailing the connection between pain (in this case, the pain caused by the pes planus) and psychiatric disorder.  However, this examination does not differentiate between the pain caused by the Veteran's pes planus and any other pain symptoms he has experienced. 

In a more recent December 2016 VA mental disorders examination, the Veteran was diagnosed with an unspecified depressive disorder.  He stated that he was living in pain (his back and his feet) all the time and felt it drained him.  He reported that he was in pain most of the time and stated that he was depressed.  The Veteran stated that he had pain in his feet that shoots up when he walks, and the examiner observed that the Veteran had a difficult gait with noticeable pain.  The examiner  stated that there was no link between pes planus and a mood disorder found in the literature.  However, this opinion did not address the complaints of pain made by the Veteran, and the March 2014 private opinion regarding the link between the Veteran's pain from pes planus and a psychiatric disorder. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding VA Medical Center (VAMC) records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

2.  After completing the above action, the Veteran should be afforded an addendum opinion, or examination if needed, to determine the nature and etiology of any current acquired psychiatric disorder.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation. 

Based on the review of the claims file, and examination of the Veteran, if required, the examiner should identify any current acquired psychiatric disorders.  (Please specify the diagnosis (or diagnoses)). 

The examiner should then render an opinion, consistent with sound medical principles, that answer the following questions: 

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder is causally or etiologically related to the Veteran's military service.

(b)  Is it at least as likely as not (a 50 percent probability or more) that the Veteran's acquired psychiatric disorder is either caused by or permanently aggravated by the Veteran's service-connected pes planus or symptoms thereof, to include pain.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

The examiner's discussion should include an analysis of the Veteran's ongoing pain issues, and the March 2014 private medical opinion as well as the cited documents in support of its claim. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  If the benefit sought on appeal is not granted in full, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


